Order entered April 8, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00143-CR

                           BARBARA ANN THOMAS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1260292-R

                                           ORDER
        Barbara Ann Thomas was convicted of prostitution and sentenced to 365 days’

confinement in a state jail facility. Sentence was imposed in open court on November 27, 2012.

No timely motion for new trial was filed; therefore, appellant’s notice of appeal was due by

December 27, 2012. Appellant’s pro se notice of appeal is not file-stamped, but shows it was

executed on November 27, 2012, the sentencing date. Other pro se documents around it in the

clerk’s record are file-stamped January 28, 2013 and January 29, 2013. The clerk’s record

contains an envelope showing appellant’s return address as the Dallas County Jail. The envelope

is addressed to the trial court judge and is post-marked January 18, 2013. A separate copy of the

notice of appeal sent to this Court by the Dallas County District Clerk’s Office includes an

envelope that is post-marked December 13, 2013. This envelope also has appellant’s return
address as the Dallas County Jail and is addressed to the trial court judge. It is not clear from the

record whether the pro se notice of appeal executed on November 27, 2012 was in the possession

of the Dallas County District Clerk on or before the due date of December 27, 2012.

        The Court sent the parties a letter questioning our jurisdiction over the appeal and

directing them to file letter briefs regarding the issue. Neither appellant nor the State responded.

        Because the record before the Court is not clear enough for the Court to determine its

jurisdiction, we ORDER the trial court to make a finding regarding the following:

              •   Because appellant did not respond to our jurisdictional inquiry, the trial court
                  shall make a finding regarding whether appellant desires to pursue the appeal.

              •   If the trial court determines appellant desires to pursue the appeal, the trial court
                  shall next determine whether the notice of appeal executed on November 27, 2012
                  was in the possession of the Dallas County Clerk on or before the filing deadline
                  of December 27, 2012. In making its determination, the trial court shall consider
                  the application of the mail box rule and appellant’s confinement in jail. See TEX.
                  R. APP. P. 9.2(b); Campbell v. State, 320 S.W.3d 338 (Tex. Crim. App. 2010).

              •   If the trial court determines the notice of appeal executed on November 27, 2012
                  was filed on or before December 27, 2012, either directly or by application of the
                  mail box rule, the trial court shall next determine whether appellant is indigent
                  and entitled to court-appointed counsel. If appellant is indigent, we ORDER the
                  trial court to appoint counsel to represent appellant.

        We ORDER the trial court to transmit a record containing its written findings of fact, any

orders, and any supporting documentation to this Court within THIRTY DAYS of the date of

this order.

        We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated within thirty days of the date of this order or when we receive the trial court’s

findings, whichever is earlier.

                                                        /s/     DAVID L. BRIDGES
                                                                JUSTICE